Citation Nr: 1410505	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-18 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a cerebrovascular accident.  

2.  Entitlement to service connection for residuals of a cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied the Veteran claim for entitlement to service connection for residuals of a cerebrovascular accident on a de novo basis.  

The issue of entitlement to service connection for residuals of a cerebrovascular accident is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a cerebrovascular accident in April 2007, and the Veteran did not appeal.   

2.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The criteria for reopening a claim for entitlement for service connection for residuals of a vascular accident have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's previously denied claim for entitlement to service connection for residuals of a cerebrovascular accident, and remands the merits of that claim for further development.  As such, no discussion of VA's duty to notify or assist is necessary.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The RO denied service connection for residuals of a cerebrovascular accident in in April 2007.  There was no evidence received within one year of the April 2007 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  The April 2007 RO decision was not appealed and is now final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 2007 RO decision included the Veteran's service treatment record; post-service VA treatment records; VA examination reports; and the Veteran's own statements.  The RO denied service connection for residuals of a cerebrovascular accident on the basis that the evidence did not show that the Veteran was treated for vascular or neurological problems in service; that he was diagnosed with a cardiovascular-renal disease or an organic disease of the nervous system within a year of his separation from service; or that his residuals of a cerebrovascular accident were the result of his service-connected diabetes mellitus with erectile dysfunction.  The RO noted that the Veteran's service treatment records did not show treatment for any cardiovascular or neurological problems while he was on active duty and that his (May 1968) separation examination report showed that his vascular system and neurological evaluation were normal.  The RO maintained that a January 2007 VA (aid and attendance or housebound) examination report indicated that the Veteran's current residuals of a cerebrovascular accident were mostly likely related to his hypertension and not to his service-connected diabetes mellitus with erectile dysfunction.  The RO reported that the VA examiner stated that the Veteran's hypertension was discovered while he was in the hospital recovering from his cerebrovascular accident and that he was placed on medication to control his hypertension at that time.  

The evidence received since the April 2007 RO decision includes post-service private treatment records; additional VA treatment records; additional VA examination reports; an August 2009 statement from VA physician; a September 2009 statement from VA nurse practitioner; medical treatises submitted by the Veteran; records from the Social Security Administration (SSA); and the Veteran's statements.  

An August 2009 statement from a VA physician indicated that the risk factors for the Veteran's stroke included type 2 diabetes mellitus, hypertension, and hyperlipidemia.  

A September 2009 statement from a VA nurse practitioner noted that the Veteran had been a patient of her since July 2006.  The nurse practitioner reported that she diagnosed the Veteran with diabetes during his first office visit.  The nurse practitioner stated that shortly after the Veteran was diagnosed with diabetes, he suffered a stroke.  It was noted that diabetes increased a patient's risk of cardiovascular and cerebrovascular disease.  The nurse practitioner commented that it was very likely that the Veteran's diabetes was a factor which contributed to him experiencing a stroke.  

In the evidence available at the time of the April 2007 RO decision, there was no specific evidence relating the Veteran's current residuals of a cerebrovascular accident to his period of service, or to his service-connected diabetes mellitus with erectile dysfunction, or to any other service-connected disorder.  The August 2009 statement from a VA physician specifically listed the Veteran's service-connected diabetes mellitus (with erectile dysfunction) as a risk factor for the Veteran's stroke.  Additionally, the September 2009 statement from a VA nurse practitioner specifically commented that it was very likely that the Veteran's service-connected diabetes (with erectile dysfunction) was a factor which contributed to him experiencing a stroke.  Such statements show a possible relationship between the Veteran's residuals of a cerebrovascular accident and his service-connected diabetes mellitus with erectile dysfunction.  This evidence is considered credible for the purposes of determining whether new and material evidence has been submitted.

The Board finds that the August 2009 statement from the VA physician and the September 2009 statement from the VA nurse practitioner are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current residuals of a cerebrovascular accident stemming from the Veteran's period of service, or from his service-connected diabetes mellitus with erectile dysfunction.  Reopening of the claim for entitlement to service connection for residuals of a cerebrovascular accident is warranted.  


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for bilateral foot disabilities is granted.  


REMAND

The Veteran is service-connected for diabetes mellitus with erectile dysfunction.  The Veteran is also service-connected for peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; constipation; and for bilateral hearing loss.  The Veteran contends that he has residuals of a cerebrovascular accident that are related to service, to include exposure to Agent Orange.  He also asserts that his residuals of a cerebrovascular accident are related to his service-connected diabetes mellitus with erectile dysfunction, and to his non-service-connected hypertension.  

The Veteran's service treatment records do not show treatment for a cerebrovascular accident or for any cardiovascular or neurological problems.  

Post-service private and VA treatment records, including VA examination reports, show treatment for residuals of cerebrovascular accident.  

For example, an October 2006 discharge summary from the Oregon Health and Science University Hospitals and Clinics indicated that the Veteran developed an acute onset of right-sided weakness and problems with speech while refereeing a soccer game on the date of admission.  It was noted that his maximum deficit occurred approximately twenty minutes after admission.  The discharge diagnosis was left thalamic intraparenchymal hemorrhage.  Additional diagnoses were listed as hypertension; hyperlipidemia; type 2 diabetes mellitus; and obstructive sleep apnea.  

A January 2007 aid and attendance or housebound examination report included a notation that the Veteran's claim file was reviewed.  It was noted that the Veteran was diagnosed with type 2 diabetes mellitus in July 2006.  The examiner reported that the Veteran then had a stroke, which was diagnosed as an intracranial hemorrhage in October 2006, and that he was diagnosed with hypertension at that time and started on hypertension medications.  The diagnoses included diabetes mellitus; hypertension; erectile dysfunction; diabetic neuropathy; and an intracranial hemorrhage.  The examiner indicated that the Veteran's hypertension was diagnosed in October 2006 and that he had a normal microalbumin to creatinine ratio in August 2006 of 9.83.  The examiner stated that, therefore, it was most likely that the Veteran's hypertension was not secondary to his diabetes mellitus.  The examiner reported that the Veteran suffered an intracranial hemorrhage in October 2006.  The examiner commented that the Veteran's intracranial hemorrhage was most likely secondary to his hypertension, and not to his diabetes mellitus.  

The VA examiner did not specifically address whether the Veteran's service-connected diabetes mellitus with erectile dysfunction aggravated his residuals of a cerebrovascular accident.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Additionally, the examiner did not provide much in the way of a rationale for his opinion that the Veteran's intracranial hemorrhage was most likely secondary to his hypertension and not to his diabetes mellitus.  Further, the examiner also did not address whether the Veteran's residuals of a cerebrovascular accident were related to his presumed Agent Orange exposure.  

Subsequent to the January 2007 VA aid and attendance or housebound examination report, an August 2009 statement from a VA physician indicated that the risk factors for the Veteran's stroke included type 2 diabetes mellitus, hypertension, and hyperlipidemia.  

A September 2009 statement from a VA nurse practitioner noted that the Veteran had been a patient of her since July 2006.  The nurse practitioner reported that she diagnosed the Veteran with diabetes during his first office visit.  The nurse practitioner commented that it was very likely that the Veteran's diabetes was a factor which contributed to him experiencing a stroke.  

There is no indication that the VA physician, or the VA nurse practitioner, respectively, reviewed the Veteran's claim file in providing their opinions.  Additionally, both the VA physician and the VA nurse practitioner did not specifically address whether the Veteran's service-connected diabetes mellitus with erectile dysfunction caused or aggravated his residuals of a cerebrovascular accident.  They also did not address whether the Veteran's residuals of a cerebrovascular accident were related to his presumed Agent Orange exposure.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for residuals of a cerebrovascular accident.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for residuals of a cerebrovascular accident since May 2013.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed residuals of a cerebrovascular accident.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's residuals of a cerebrovascular accident are etiologically related to or had their onset during his period service.  The examiner must specifically indicate whether the Veteran's residuals of a cerebrovascular accident are related, in least in part, to his presumed in-service Agent Orange exposure.  

The examiner must also opine as to whether the Veteran's service-connected diabetes mellitus with erectile dysfunction and/or any other service-connected disabilities, caused or aggravated the Veteran's residuals of a cerebrovascular accident.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


